Citation Nr: 0507628	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-22 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected Type II diabetes mellitus, currently evaluated as 
40 percent disabling.

2.  Entitlement to a higher initial rating for service-
connected coronary artery disease, status post coronary 
artery bypass graft with generalized edema associated with 
Type II diabetes mellitus, currently evaluated as 60 percent 
disabling.

3.  Entitlement to a compensable rating for service-connected 
hypertension as secondary to Type II diabetes mellitus.

4.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the right lower extremity 
as secondary to Type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

5.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the left lower extremity 
as secondary to Type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

6.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the right upper extremity 
as secondary to Type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

7.  Entitlement to a higher initial rating for service-
connected peripheral neuropathy of the left upper extremity 
as secondary to Type II diabetes mellitus, currently 
evaluated as 20 percent disabling.

8.  Entitlement to a higher initial rating for service-
connected retinopathy as secondary to Type II diabetes 
mellitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to August 
1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska.

At the May 2004 travel board hearing, the Board received 
additional medical evidence from the veteran at which time he 
waived the RO's right to initial consideration of the new 
evidence.  See Transcript (T) at page 6; see also Board of 
Veterans' Appeals:  Obtaining Evidence and Curing Procedural 
Defects, 69 Fed. Reg. 53,807 (September 3, 2004) (to be 
codified at 38 C.F.R. §§ 19.9, 20.1304(c)).  Accordingly, the 
Board will consider the new evidence in the first instance in 
conjunction with the issues on appeal.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The medical evidence of record shows that the veteran's 
service-connected diabetes mellitus requires more than one 
daily injection of insulin, a restricted diet, and the 
regulation of activities, but is not accompanied by episodes 
of ketoacidosis or hypoglycemic reactions requiring 
hospitalizations or visits to a diabetic care provider.

3.  There is no medical evidence of record that shows that 
the veteran's service connected coronary artery disease is 
manifested by chronic congestive heart failure or left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent during any portion of the appeal period; but, 
beginning April 23, 2004, there is medical evidence that the 
veteran's coronary artery disease manifests chronic angina 
and a workload of 3 metabolic equivalents or less on exercise 
stress test. 

4.  The medical evidence of record does not show diastolic 
pressure readings that are predominantly 100 or more, or 
systolic pressure readings that are predominantly 160 or 
more, two or more times on at least three different days 
prior to March 11, 2003.   

5.  The medical evidence of record shows systolic pressure 
readings that are predominantly 160 or more, two or more 
times on at least three different days beginning March 11, 
2003; but does not show diastolic pressure readings that are 
predominantly 110 or more, or systolic pressure readings that 
are predominantly 200 or more beginning March 11, 2003.  

6.  The medical evidence of record shows diastolic pressure 
readings that are predominantly 110 or more two times on 
several days over the period from January 2004 to April 23, 
2004; but does not show diastolic pressure readings that are 
predominantly 120 or more during this period.

7.  The medical evidence of record shows that the peripheral 
neuropathy in the right lower extremity only manifests 
sensory disturbances with complete loss of sensation to the 
mid-lower leg. 

8.  The medical evidence of record shows that the peripheral 
neuropathy in the left lower extremity only manifests sensory 
disturbances with complete loss of sensation to the mid-lower 
leg. 

9.  The medical evidence of record shows that the peripheral 
neuropathy in the right upper extremity only manifests 
sensory disturbances absent complete loss of sensation in the 
upper extremity where decreased sensation to vibratory and 
dull testing still remains.  

10.  The medical evidence of record shows that the peripheral 
neuropathy in the left upper extremity only manifests sensory 
disturbances absent complete loss of sensation in the upper 
extremity where decreased sensation to vibratory and dull 
testing still remains.  

11.  The medical evidence of record shows that the veteran is 
diagnosed with mild diabetic retinopathy in both eyes with 
the following:  chorioretinal scar in the right eye; blur in 
the left eye; intraretinal hemorrhages in both eyes; fine 
exudates in the macula of the left eye, with slight retinal 
thickening; and mild nuclear sclerosis; but, the veteran's 
corrected distance vision is better than 20/50 in each eye, 
and there is  
no clinical evidence of visual field impairment as well as no 
medical notations of pain, rest-requirements, or episodic 
incapacity due to the veteran's eye disability.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating in excess of 
40 percent for service-connected Type II diabetes mellitus 
have not been met or approximated.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.119, 
Diagnostic Code 7913 (2004).

2.  The schedular criteria for an initial rating in excess of 
60 percent for service-connected coronary artery disease, 
status post bypass grafting with generalized edema have not 
been met or approximated prior to April 23, 2004.  38 
U.S.C.A.          §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7005 (2004).

3.  The schedular criteria for an initial higher rating of 
100 percent for service-connected coronary artery disease, 
status post bypass grafting with generalized edema have been 
met beginning April 23, 2004.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7005 (2004).

4.  The schedular criteria for a compensable rating for 
service-connected hypertension have not been met or 
approximated prior to March 11, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2004).

5.  The schedular criteria for a higher initial rating of 10 
percent, but no higher, for service-connected hypertension 
have been met beginning March 11, 2003 to December 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R.         
§§ 3.159, 4.1-4.14, 4.104, Diagnostic Code 7101 (2004).

6.  The schedular criteria for a higher initial rating of 20 
percent, but no higher, for service-connected hypertension 
have been met beginning January 2004.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.104, 
Diagnostic Code 7101 (2004).

7.  The schedular criteria for an initial rating in excess of 
20 percent for service-connected peripheral neuropathy of the 
right lower extremity have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R.            
§§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic Codes 8599-8520 
(2004).

8.  The schedular criteria for an initial rating in excess of 
20 percent for service-connected peripheral neuropathy of the 
left lower extremity have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R.            
§§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic Codes 8599-8520 
(2004).

9.  The schedular criteria for an initial rating in excess of 
20 percent for service-connected peripheral neuropathy of the 
right upper extremity have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R.            
§§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8513 
(2004).

10.  The schedular criteria for an initial rating in excess 
of 20 percent for service-connected peripheral neuropathy of 
the left upper extremity have not been met or approximated.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R.                  
§§ 3.159, 4.1-4.14, 4.20, 4.124a, Diagnostic Code 8513 
(2004).

11.  The schedular criteria for an initial rating in excess 
of 10 percent for service-connected retinopathy have not been 
met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.75, 4.83a, 4.84a, 
Diagnostic Codes 6006, 6008, 6011, 6078, 6079, 6080 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met. 
In this regard, the Board notes that in correspondence dated 
in May 2002, the RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence necessary to establish 
service connection for Type II diabetes mellitus and service 
connection for atherosclerotic coronary artery disease, 
hypertension, and edema of the lower extremities as secondary 
to Type II diabetes mellitus, including which portion of the 
information and evidence was to be provided by the veteran 
and which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the May 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claims, or something to the effect that the veteran give VA 
everything he had that pertained to his claims.  38 C.F.R. 
§ 3.159 (b)(1) (2004).  Nevertheless, the RO asked the 
veteran for all the information and evidence necessary to 
substantiate the claims.  A generalized request for any other 
evidence pertaining to the claims would have been superfluous 
and unlikely to lead to the submission of additional 
pertinent evidence.  Therefore, it can be concluded, based on 
the particular facts and circumstances of the case, the 
omission of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice appears 
not to have harmed the veteran, and it would be legally 
proper to render a decision in the case without further 
notice under the regulation.  

The Board observes that the veteran is appealing the initial 
evaluation of a disability following an award of service 
connection for diabetes and secondary service connection for 
coronary artery disease, hypertension, peripheral neuropathy 
of the lower and upper extremities, and retinopathy.  In 
various statements, including the notice of disagreement 
(NOD), the veteran expressed his disagreement with the 
initial ratings assigned these disorders.  The veteran was 
not advised of the VCAA with respect to the "down-stream 
question" of the degree of disability of the veteran's 
service-connected disabilities.  In VAOPGCPREC 8-03, the VA 
General Counsel noted that although it appeared that a NOD 
that first raised an issue satisfied the 38 C.F.R. § 3.1(p) 
definition of application, the General Counsel did not 
interpret 38 C.F.R. § 3.1(p) as requiring 38 U.S.C.A. 
§ 5103(a) notice upon receipt of a NOD raising a new issue.  
VAOPGCPREC 8-03 p. 3.  The General Counsel, however, noted 
that under 38 U.S.C.A. § 7105(d)(1), upon receipt of a NOD in 
response to a decision on a claim, the agency of original 
jurisdiction must take development or review action it deems 
proper under applicable regulations.  VAOPGCPREC 8-03 p. 3-4.  
In this regard, the Board notes that the RO afforded the 
veteran another VA examination in March 2003 in response to 
the veteran's February 2003 NOD, in which he declared that 
his diabetes, with complications such as heart disease, 
edema, etc., was more severe than what was reflected in the 
currently assigned ratings.  The veteran has not identified 
any outstanding evidence that he wants VA to obtain on his 
behalf.  Rather, the veteran has been very diligent in 
providing VA with medical evidence that shows the severity of 
his service-connected disabilities.

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a copy of the July 2002 
rating decision, October 2002 rating decision, December 2002 
rating decision, April 2003 Statement of the Case (SOC), 
April 2003 rating decision, August 2003 rating decision, 
March 2004 Supplemental Statement of the Case (SSOC) issued 
by a Decision Review Officer (DRO), and March 2004 Decision 
Review Officer Decision, which together provided the veteran 
with notice as to the evidence needed to substantiate his 
claims and the reasons for the ratings assigned.  The April 
2003 SOC and March 2004 SSOC provided the veteran with notice 
of all the laws and regulations pertinent to his claims, 
including the law and implementing regulations of the VCAA.  

The Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed with respect to all claims 
on appeal.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the Board noted that the RO 
afforded the veteran VA examinations in November 2002 and 
March 2003.  The RO also obtained relevant VA treatment 
records.  Lastly, the RO scheduled the veteran for a travel 
board hearing, which was held before the undersigned Veterans 
Law Judge in May 2004.  Again, the veteran has not made the 
RO or the Board aware of any other evidence relevant to his 
appeal that needs to be obtained.  Based on the foregoing, 
the Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review. 


II.	Procedural History/Medical Evidence

In a July 2002 rating decision, the RO granted service 
connection for Type II diabetes mellitus and assigned a 20 
percent rating under Diagnostic Code 7913, effective July 9, 
2001.  In a December 2002 rating decision, the RO granted 
service connection for coronary artery disease, status post 
coronary artery bypass graft (CABG) associated with Type II 
diabetes mellitus and assigned a 60 percent rating under 
Diagnostic Code 7005, effective May 8, 2001.  The RO also 
granted service connection for hypertension associated with 
Type II diabetes mellitus and assigned a noncompensable 
rating under Diagnostic Code 7101, effective May 8, 2001.  An 
earlier effective date of May 8, 2001 was also granted for 
service-connected Type II diabetes mellitus.  In an April 
2003 rating decision, the RO expanded service connection for 
coronary artery disease to include the complication of 
generalized edema.  In an August 2003 rating decision, the RO 
granted service connection for peripheral neuropathy of the 
left and right lower extremities associated with Type II 
diabetes mellitus and assigned a 10 percent rating for each 
extremity under Diagnostic Codes 8599-8520, effective 
February 7, 2003.  The RO also added retinopathy and 
peripheral neuropathy of the upper extremities associated 
with diabetes to the existing service-connected Type II 
diabetes mellitus.  In the March 2004 Decision Review Officer 
(DRO) Decision, the DRO increased the disability rating for 
Type II diabetes mellitus from 20 percent to 40 percent under 
Diagnostic Code 7913, effective May 8, 2001.  The DRO also 
increased the disability ratings for peripheral neuropathy of 
the lower extremities from 10 percent to 20 percent under 
Diagnostic Codes 8599-8520, effective February 7, 2003.  
Lastly, the DRO granted separate evaluations of 20 percent 
for peripheral neuropathy of the upper extremities under 
Diagnostic Code 8513, effective February 7, 2003, and a 
separate evaluation of 10 percent for retinopathy under 
Diagnostic Codes 7913-6011, effective February 7, 2003.    

Records from Drs. P.N. and P.J.V. dated in December 2000 
showed that the veteran underwent a CABG.  The records noted 
that the veteran was morbidly obese.  The records further 
noted that the veteran had reasonably good pulses in his 
feet, and he had minimal symptoms of diabetic neuropathy at 
that time.  

In a February 8, 2001 letter, Dr. P.M.N. reported that the 
veteran's thyroid tests, complete blood count, triglyceride, 
cholesterol, and microalbumin in his urine were all fine.  
Dr. P.M.N. advised the veteran to lose weight to lower his 
overall risk factors and reduce his average blood sugar.    

In a February 19, 2001 report, Dr. M.A.S. noted the several 
medications the veteran had been prescribed, which included 
insulin.  Dr. M.A.S. reported that the physical examination 
revealed a blood pressure reading of 170/94.  The veteran 
weighed 286 pounds.  The veteran had lower extremity edema.  
Dr. M.A.S. noted the following impressions:  atherosclerotic 
coronary artery disease (ASCAD); hypertension, poorly 
controlled; lower extremity edema; and obesity.  Dr. M.A.S. 
discussed that the veteran had lower extremity edema that he 
suspected was primarily due to chronic venous insufficiency 
versus left ventricular dysfunction.  Dr. M.A.S. noted that 
none of the veteran's symptoms suggested heart failure.  Dr. 
M.A.S. indicated that the veteran's blood pressure was mildly 
elevated, and noted that last week the blood pressure reading 
was 130/70.

In a November 19, 2001 letter, Dr. M.A.S. reported that he 
treated the veteran for coronary heart disease.  Dr. M.A.S. 
indicated that the veteran was presently on multiple 
medications for diabetes and ASCAD.  Dr. M.A.S. noted that he 
had advised the veteran to take some time off work to address 
some of his health management issues.  

In a November 19, 2001 report, Dr. M.A.S. reported that the 
veteran complained of intermittent episodes of chest pain 
that generally occurred when he sat in a chair.  The veteran 
indicated that he had not used nitroglycerin.  He denied 
associated symptoms of nausea, vomiting, or diaphoresis.  He 
continued to sleep essentially flat without orthopnea or 
nocturnal dyspnea.  He snored but he experienced no leg 
jerking or documented apnea.  A blood pressure reading was 
154/84.  He weighed 296 pounds, up from 276 pounds in January 
2001.  He had 1+ edema bilaterally.  Dr. M.A.S. noted the 
following impressions:  ASCAD with chest pain, possible 
angina; diabetes mellitus; hypertension; and obesity.  Dr. 
M.A.S. noted that he advised the veteran to incorporate 
dietary changes and exercise into his daily routine.

In a November 21, 2001 report, Dr. M.A.S. reported that the 
veteran exercised for 4 minutes and 28 seconds according to a 
Bruce protocol.  The veteran achieved 7.0 METS [metabolic 
equivalents] and a peak heart rate of 147 beats per minute, 
which Dr. M.A.S. noted, corresponded to 91 percent of the 
veteran's predicted maximum heart rate.  Dr. M.A.S. reported 
that the veteran stopped the exercise due to dyspnea and 
fatigue.  The veteran denied chest pain syndrome.  The EKG 
[electrocardiogram] demonstrated no ST-T wave changes or 
arrhythmias.  Dr. M.A.S. indicated that the veteran's 
functional aerobic impairment was significantly depressed for 
his age.  The veteran's liver function tests were normal.  
Dr. M.A.S. noted the following impressions:  ASCAD with no 
anginal symptoms and no inducible ischemia on stress test; 
obesity, physical deconditioning; and diabetes mellitus, 
mildly out of control.  Dr. M.A.S. discussed that the veteran 
had poor exercise tolerance and he strongly encouraged the 
veteran to participate in a regular exercise program and to 
see a dietitian for nutritional counseling.

A VA treatment record dated November 27, 2001, included a 
blood pressure reading of 132/84 taken on November 27, 2001.  
The veteran weighed 296 pounds.  He indicated that he 
currently worked as a "CEFO" for a local organization.  He 
denied any problems with his eyes.  He complained of 
occasional chest pain that resolved with the use of 
nitroglycerine.  He reported that he had a stress test last 
week that was within normal.  His medications included "nph 
insulin" and "humilog insulin." 

A November 1, 2002 VA blood pressure log revealed the 
following blood pressure readings:  128/76, 132/76 (October 
30, 2002); 136/70, 134/76 (November 1, 2002).

The November 5, 2002 VA examination report showed that the 
veteran reported a history of a three day hospitalization for 
stabilization following complaints of polyuria, polydipsia, 
and significant weight loss, as well as evidence of a blood 
sugar level of 650+.  He indicated that he was initially 
treated with oral agents and then he advanced to insulin.  He 
reported that in 1992 and 1997, he had angioplasty, following 
two myocardial infarctions.  In 2000, he related that he had 
a two-vessel CABG after a series of episodes of shortness of 
breath and dyspnea with chest discomfort.  It was noted that 
coronary angiography prior to his surgery revealed high-grade 
occlusion of the left anterior descending and circumflex 
coronary arteries.  He reported that he was currently on 
Lisinopril, Lipitor, Toprol, Lasix, and Actos and that he 
required three daily injections of insulin.  He had had some 
early morning low sugar readings, though without signs or 
symptoms of hypoglycemic reaction.  He currently was on a 
restricted salt diet; however, he was not on an "American 
Diabetic Association" diet.  His restrictions in activity 
were secondary to heart disease as his two prior myocardial 
infarctions were associated with "'hard work.'"  He 
reported some visual changes noted with variances in blood 
sugar.  His cardiac problems were associated with 
hypertension and hyperlipidemia.  He also complained of dry 
skin, but no open or infected lesions were noted on 
examination.  He admitted to experiencing frequent tingling 
in his feet without blatant numbness.   

The current physical examination revealed a blood pressure 
reading of 152/72 in the sitting position, 160/77 while 
standing, and 148/66 in the recumbent position.  The veteran 
weighed 295 pounds.  His pupils were equally round and 
reactive to light and accommodation.  His extraocular 
movements were intact through eight positions.  His 
conjunctivae were clear bilaterally, and the funduscopic 
examination was normal.  It was noted that the veteran 
recently underwent full ophthalmology evaluation and he was 
found to be without retinopathy.  It was further noted that 
the veteran's field of vision was normal to confrontation.  
His heart sounds revealed normal S1 and S2, without murmur, 
gallop, or rub.  The current physical examination further 
revealed no peripheral edema.  An anterior chest scar was 
well healed, asymptomatic, and not bound to underlying 
tissue.  The examiner noted the following diagnoses:  Type II 
diabetes mellitus; coronary artery disease status post CABG 
with METS estimate 5, less than 7, aggravated by diabetes 
mellitus; hypertension in very poor control secondary to 
diabetes; and morbid obesity with significant body habitus 
deconditioning.  The examiner noted that it was his opinion 
that the veteran was unemployable.  Attached reports 
indicated that the veteran had a normal sinus rhythm and 
normal ECG.

In a January 15, 2003 letter, Dr. M.A.S. expressed 
disagreement with some findings noted in the December 2002 RO 
rating decision.  In regard to the veteran's hypertension, 
Dr. M.A.S. noted that the measurements recorded in the 
veteran's medical record were usually within normal limits, 
but added that this was most likely a result of long standing 
medical therapy.  Dr. M.A.S. contended that therefore, the 
veteran was unlikely to fall outside of the non-compensable 
range while on medical therapy.  Dr. M.A.S. maintained that 
it was medically inaccurate to say that the veteran did not 
have hypertension; rather, Dr. M.A.S. indicated that the 
veteran had hypertension but it was medically well 
controlled.  In regard to peripheral edema, Dr. M.A.S. 
reported that the veteran had been examined on several 
occasions during which time some degree of lower extremity 
edema was noted.  Dr. M.A.S. noted that he believed that the 
veteran had chronic lower extremity edema and that he had had 
the edema for several years.  

In a February 3, 2003 letter, Dr. P.M.N. reported that the 
veteran had been insulin dependent for 10 years.  Dr. P.M.N. 
noted that the veteran took 2 injections of Humulin N and 3 
to 4 injections of Humalog daily.  In addition, Dr. P.M.N. 
indicated that the veteran suffered from distal symmetric 
polyneuropathy in both feet and hands.  Dr. P.M.N.  noted 
that the veteran was restricted to light physical activity.  
Dr. P.M.N. maintained that the veteran had severe bilateral 
lower extremity edema and had been under medication for this 
problem for over two years.  Finally, Dr. P.M.N. noted that 
eye examinations showed that the veteran had eye damage due 
to diabetes.  

In a March 13, 2003 letter, S.L., O.D. reported that an 
examination revealed a best visual acuity of 20/20 in the 
right eye and 20/40 in the left eye.  The dilated fundus 
examination revealed early hypertensive retinopathy in both 
eyes and a  chorioretinal scar in the superior-temporal in 
the right eye.  An "Amsler Grid" of the left eye revealed a 
blur at all distances.  Dr. S.L. concluded that the veteran 
had 
early preproliferative diabetic retinopathy.  

In a March 2003 letter, the veteran provided a list of his 
medications.  He indicated that he took Humulin N, twice 
daily, and Humalog, four times daily.  

In a March 7, 2003 letter, Dr. O.K. noted that an eye 
examination revealed a best corrected visual acuity of 20/20 
in both eyes.  Dr. O.K. discussed the findings of a dilated 
fundus examination, which included no evidence of 
proliferative diabetic retinopathy in either eye.  Dr. O.K. 
indicated, among other things, that the veteran's 
confrontation fields were full.  Dr. O.K. concluded that the 
veteran had mild diabetic retinopathy, that currently 
required no treatment.  Dr. O.K. added that the veteran also 
had venous stasis retinopathy.   

A March 7, 2003 VA blood pressure log revealed the following 
blood pressure readings:  158/80, 158/90 (March 10, 2003); 
160/94, 170/100 (March 11, 2003).  

The March 11, 2003 VA examination report showed that the 
veteran reported that he developed lower extremity edema 
after he underwent a CABG in 2000.  The veteran indicated 
that he developed neuropathy in his hands and feet 
approximately five to six years ago, just prior to the 
development of lower extremity and upper extremity edema.  He 
also reported that he had had dermal injuries detected by 
virtue of daily self-examination, but many of these injuries 
were not felt at the time of occurrence.  He indicated that 
he had retinal and macular degeneration.  He noted that he 
treated his edema with diuretics with marginal and minimal 
benefit.  

The current physical examination revealed a blood pressure 
reading of 166/76.  In regard to sensation, the "[u]pper 
extremity [was] absent to sharp with a decrease in vibratory 
and dull."  The "[l]ower extremity [was] absent to sharp, 
dull, and vibratory to mid-lower leg."  The deep tendon 
reflexes were intact, but slow at 2/2.  His breath sounds 
were extremely distant.  His heart demonstrated regular rate 
and rhythm without thrills, rubs, or murmurs.  The pulses 
were intact, but very difficult to palpate.  The capillary 
refill was slow at five seconds or greater.  There was severe 
distal edema in the hands, wrists, forearms, and lower 
extremities at 3+ pitting.  His pulses were present, but 
difficult on the dorsalis pedis and not palpable on the 
posterior tibialis.  The examiner provided the following 
diagnoses:  severe distal and proximal edema greater than 3+ 
pitting with possible complications due to edema across the 
upper back and chest secondary to coronary artery disease and 
CABG procedure; and neuropathy, hypertension, and coronary 
artery disease  secondary to diabetes.  A radiology report 
noted an impression of no evidence of acute cardiovascular or 
pulmonary disease.  

In a May 27, 2003 letter, Dr. P.M.N. reported that laboratory 
studies revealed that the veteran's thyroid gland was 
underactive.  Dr. P.M.N. noted that this condition was 
directly related to the veteran's diabetes and that it 
required treatment with a thyroid hormone.  In addition, Dr. 
P.M.N. reported that the veteran's distal symmetric 
polyneuropathy in both feet and hands continued to worsen.  
Dr. P.M.N. maintained that the veteran's symptoms of 
tingling, numbness, and loss of feeling were normal at the 
stage the veteran was at presently.  Dr. P.M.N. instructed 
that the veteran must always wear socks and properly fitting 
shoes, as well as, comfortable slippers indoors.  Dr. P.M.N. 
noted that the veteran's physical activity must continue to 
be regulated in that the veteran was restricted from walking 
for more than short distances; he must also continue to 
monitor his feet daily.  Dr. P.M.N. further noted that the 
veteran was restricted from being on his feet for prolonged 
periods of time-not more than 30 minutes.  Dr. P.M.N. added 
that the veteran was generally restricted to light physical 
activity.  Dr. P.M.N. advised the veteran to continue to take 
2 injections of Humulin N and 3 to 4 injections of Humalog 
daily as well as Lantus before bed.  Dr. P.M.N. further 
advised that the veteran should continue on his restricted 
diet with a focus on loosing weight and maintaining a blood 
glucose reading as close to 90-100 as possible. 

In the veteran's Substantive Appeal, he discussed several 
medical findings that he felt entitled him to higher 
evaluations.  He indicated that he took nitroglycerin four to 
ten times a week for angina.  He reported that he had the 
following additional blood pressure readings:  166/103, 
172/98, 164/87, 162/100 on March 15, 2003; 166/105, 170/98, 
168/100, 165/96 on May 25, 2003; 173/93, 165/88, 160/80, 
163/83 on June 16, 2003; and 166/90, 173/82, 165/78, 172/84 
on July 1, 2003.  

In a May 23, 2003 letter, Dr. T.J.H. reported that the 
veteran had diabetic retinopathy, with correction of 20/40 
visual acuity in both eyes.  The veteran's intraocular 
pressure was 15.  There were scattered intraretinal 
hemorrhages in both eyes, and in the left eye, there were 
fine exudates in the macula, with slight retinal thickening.  
The slit-lamp examination showed mild nuclear sclerosis.  Dr. 
T.J.H. maintained that the veteran would require treatment 
within the next two or three years and he needed careful 
follow-up in the meantime.

In an April 26, 2004 letter (received at the travel board 
hearing in May 2004), Dr. M.A.S. reported that the veteran 
had chronic angina and poor exercise tolerance.  Dr. M.A.S. 
indicated that the veteran recently had a cardiovascular 
stress test performed.  Dr. M.A.S. noted that the veteran was 
only able to exercise for a total of 2 minutes and 48 seconds 
according to a Bruce protocol, indicating METS of 3 or less.  
During that time, the veteran achieved 91 percent of his 
predicted maximum heart rate.  His functional aerobic 
impairment was estimated at 75 percent, which Dr. M.A.S. 
indicated was consistent with markedly decreased exercise 
capacity due to his medical condition.  Dr. M.A.S. reported 
that the veteran experienced angina and dizziness while 
performing daily movement up stairs from his living room to 
his bedroom.  

In addition, Dr. M.A.S. reported that an ECG showed left 
ventricular systolic dysfunction and concentric left 
ventricular hypertrophy with diastolic dysfunction or 
impaired compliance of the left ventricle.  Dr. M.A.S. noted 
that the most common etiology for these findings was 
hypertension, resulting in hypertensive heart disease, and 
the most common clinical manifestation of these findings was 
exercise intolerance or exert ional dyspnea.  Dr. M.A.S. 
indicated that the veteran also had significant chronic 
extremity edema, and hypertensive heart disease and systolic 
and diastolic dysfunction were significant contributing 
factors to his chronic extremity edema.  Dr. M.A.S. reported 
that the veteran's blood pressure readings over the last four 
months from January 2004 to April 2004, and as recent as 
April 23, 2004, had consistently been 170+/110+.  Dr. M.A.S. 
noted that the veteran's blood pressure was checked twice 
daily two times a week in his office during this time period.  
Dr. M.A.S. added that the veteran had been on hypertensive 
medication for over ten years.  

Dr. M.A.S. concluded that the veteran had ASCAD with chronic 
angina and significant hypertensive heart disease, which had 
resulted in left ventricular hypertrophy, and systolic and 
diastolic dysfunction.  Dr. M.A.S. maintained that the 
veteran's hypertensive heart disease was certainly 
contributing to his chronic long-standing extremity edema, as 
well as his impaired exercise tolerance.

At the travel board hearing, the veteran testified that the 
medications he took for his angina and edema had been 
increased in strength.  (T. 7)  He testified that he weighed 
almost 315 pounds-of which 60 to 80 pounds was fluid.  (T. 
7)  He indicated that he was being monitored for congestive 
heart failure.  (T. 7)  He noted that he was also being 
monitored for kidney problems as a side effect of the 
medications he took.  (T. 7)  He testified that he stuck to a 
strict diet regime to avoid further swelling in his hands and 
feet.  (T. 9, 20-21)  He maintained that the swelling 
inhibited his ability to close his hands, walk, bend, etc.  
(T. 9)  He reported that he currently worked as a 
receptionist, answering phones with a headset.  (T. 9)  He 
denied that his diabetes was under control; rather, he 
maintained that he took three shots a day of Humalog and 
another shot of Lantus in the evening.  (T. 11)  He reported 
that he had hypothyroidism.  (T. 11)  He maintained that the 
medication prescribed to regulate his thyroid had been 
increased.  (T. 11-12)  He testified that his blood pressure 
had steadily risen to 170+/110+.  (T. 13)  In regard to the 
peripheral neuropathies, he testified that he had no feeling 
from his calves to the end of his feet.  (T. 16)   He had 
intermittent numbness in his hands and difficulties with 
picking things up.  (T. 16)  He reported that he always wore 
slippers inside the house and he wore good shoes outside the 
house; his wife puts lotion on his feet and checks them every 
night.  (T. 17)  He indicated that some days he experienced 
"tremendous" pain in his feet and "unbelievable" cramping 
in his feet.  (T. 17)  He confirmed that the complications of 
his neuropathies caused him to miss work about one to two 
days every other week.  (T. 17)  He noted that some days he 
had problems operating the keyboard because of the swelling 
in his hands and the numbness.  (T. 17)  He reiterated that 
he essentially had no feeling in his feet.  (T. 18)  


III.	Type II Diabetes Mellitus

The veteran's diabetes is currently assigned a 40 percent 
rating under Diagnostic Code 7913.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2004).  A 10 percent evaluation is 
warranted for diabetes mellitus manageable by restricted diet 
only.  Id. A 20 percent evaluation is warranted for diabetes 
mellitus requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet.  Id.  A 40 percent 
evaluation is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  Id.  
A 60 percent evaluation is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  Id.  A 100 percent evaluation is warranted for 
diabetes mellitus requiring more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.  

Note (1) under Diagnostic Code 7913 provides that compensable 
complications of diabetes are to be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Id.  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  Id.  Note (2) under Diagnostic Code 7913 provides that 
when diabetes mellitus has been conclusively diagnosed, a 
glucose tolerance test solely for rating purposes is not to 
be requested.  Id.  

The medical evidence shows that the veteran's service-
connected diabetes mellitus requires insulin, a restricted 
diet, and the regulation of activities, which are factors 
already contemplated in the currently assigned 40 percent 
rating under Diagnostic Code 7913.  For an award of the next 
higher rating of 60 percent under Diagnostic Code 7913, the 
veteran's restricted diet and the regulation of his 
activities must be accompanied by episodes of ketoacidosis or 
hypoglycemic reactions requiring hospitalizations or visits 
to a diabetic care provider.  There are no episodes of 
ketoacidosis or hypoglycemic reactions documented in the 
medical evidence.  Moreover, at the November 2002 VA 
examination, the veteran denied that he experienced signs or 
symptoms of hypoglycemic reaction.  

Lastly, the Board is cognizant of medical evidence that shows 
that the veteran's diabetes mellitus requires more than one 
daily injection of insulin, which is one of the criteria 
associated with a 100 percent rating under Diagnostic Code 
7913.  Nevertheless, as discussed previously, there are no 
documented episodes of ketoacidosis or hypoglycemic reactions 
of record requiring several hospitalizations or visits to a 
diabetic care provider.  Thus, the Board finds that 
symptomatology associated with the veteran's diabetes more 
nearly approximates the criteria associated with the 
currently assigned 40 percent rating under Diagnostic Code 
7913.  

Accordingly, the currently assigned rating of 40 percent 
under Diagnostic Code 7913 remains for the full period of the 
appeal, and a separate rating of 10 percent under Diagnostic 
Code 7903 is assigned beginning May 16, 2003.  




IV.	Coronary Artery Disease Status Post Coronary Artery 
Bypass Graft with  Generalized Edema

The veteran's coronary artery disease, status post coronary 
artery bypass graft with generalized edema is currently 
assigned a 60 percent rating under Diagnostic Code 7005.  
Under Diagnostic Code 7005, a 10 percent evaluation is 
warranted for arteriosclerotic heart disease (coronary artery 
disease) with a documented history of coronary artery disease 
resulting in a workload of greater than 7 METs but not 
greater than 10 METs resulting in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous medication required.  
38 C.F.R. § 4.104, Diagnostic Code 7005 (2004).  A 30 percent 
evaluation is warranted for a workload of greater than 5 METs 
but not greater than 7 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or, there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Id.  A 60 percent rating is 
warranted where there is more than one episode of acute 
congestive heart failure in the past year, or; where a 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  Id.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure, or; where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  Id.   

As the criteria under Diagnostic Code 7005 for a 100 percent 
evaluation are separated by "or," a disjunctive, the Board 
need only find that the veteran has met at least one of the 
criteria during the course of the appeal period for 
application of an evaluation of 100 percent.

While the veteran maintained at the travel board hearing that 
he was being monitored for congestive heart failure, the 
medical evidence of record documents no episodes during the 
course of this appeal of congestive heart failure, much less 
chronic congestive heart failure-the criteria associated 
with a 100 percent rating under Diagnostic Code 7005.

While the medical evidence notes findings of left ventricular 
dysfunction, no findings of ejection fractions are documented 
in the record.  As such, there is no medical evidence that 
shows whether the left ventricular dysfunction results in an 
ejection fraction of less than 30 percent, the rating 
criteria associated with a 100 percent rating under 
Diagnostic Code 7005, during any portion of the appeal 
period.  

While the veteran achieved a workload of 7.0 METs that 
resulted in dyspnea and fatigue in 2001 (Dr. M.A.S.'s 
November 21, 2001 report) and achieved a "METS estimate 5, 
less than 7" in 2002 (November 5, 2002 VA examination 
report), there is medical evidence that the veteran's 
conditioned worsened in 2004.  According to Dr. M.A.S.'s 
April 26, 2004 letter, the veteran had a cardiovascular 
stress test on April 23, 2004 that revealed that the veteran 
was only able to exercise for a total of 2 minutes and 48 
seconds, indicating METs of 3 or less.  Dr. M.A.S. also 
maintained that the veteran had chronic angina.  As such, the 
Board finds that beginning April 23, 2004 (date of stress 
test), the veteran meets one of the criteria upon which a 
disability rating of 100 percent under Diagnostic Code 7005 
may be established. 

Furthermore, the Board notes that the veteran largely 
complains of edema that he contends has coincided with a 
significant amount of weight gain.  The medical evidence 
shows that the veteran has chronic edema of the lower and 
upper extremities that is secondary to coronary artery 
disease according to the March 2003 VA examiner.  Also, 
according to Dr. M.A.S.'s April 26, 2004 letter, the 
veteran's chronic edema is also due in part to his 
"hypertensive heart disease."  The Board notes that the 
disability ratings assigned for the service-connected 
coronary artery disease contemplate the symptomatology shown.

In conclusion, the Board finds that the veteran's service-
connected coronary artery disease, status post coronary 
artery bypass graft with generalized edema more nearly 
approximates the criteria associated with the currently 
assigned 60 percent rating under Diagnostic Code 7005 prior 
to April 23, 2004, as the veteran meets none of the criteria 
associated with a 100 percent rating there under during this 
period.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2004).  The 
Board further finds that the veteran's service-connected 
coronary artery disease meets the criteria associated with a 
100 percent rating under Diagnostic Code 7005 beginning April 
23, 2004.  Id.

Finally, the Board notes that the medical evidence shows that 
the veteran has a residual scar from the CABG.  The November 
2002 VA examiner, however, described that the anterior chest 
scar was well healed, asymptomatic, and not bound to the 
underlying tissue.  As there are no compensable residuals 
associated with the scar, the Board finds that the veteran is 
not entitled to a separate compensable rating for a scar 
under the old and amended schedules for evaluating skin 
disorders.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 
(2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2003-2004); 
VAOPGCPREC 
3-00. 


V.	Hypertension

The veteran's hypertension is currently assigned a 
noncompensable rating under Diagnostic Code 7101.  Under 
Diagnostic Code 7101, a 10 percent evaluation is assigned 
when diastolic pressure is predominantly 100 or more, or; 
systolic pressure is predominantly 160 or more, or; provides 
a minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  A 20 percent evaluation is 
assigned when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
Id.  A 40 percent evaluation is assigned when diastolic 
pressure is predominantly 120 or more.  Id.  A 60 percent 
evaluation is assigned when diastolic pressure is 
predominantly 130 or more.  Id.   Note (1) under Diagnostic 
Code 7101 provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  Id.  

The following blood pressure readings are of record:  170/94, 
130/70 (February 2001); 154/84 (November 19, 2001); 132/84 
(November 27, 2001); 128/76, 132/76 (October 30, 2002); 
136/70, 134/76 (November 1, 2002); 152/72, 160/77, 148/66 
(November 5, 2002); 158/80, 158/90 (March 10, 2003); 160/94, 
170/100, 166/76  (March 11, 2003).

According to the veteran, in addition to the foregoing 
readings, he also had the following blood pressure readings:  
166/103, 172/98, 164/87, 162/100 (March 15, 2003); 166/105, 
170/98, 168/100, 165/96 (May 25, 2003); 173/93, 165/88, 
160/80, 163/83 (June 16, 2003); and 166/90, 173/82, 165/78, 
172/84 (July 1, 2003).  
 
According to Dr. M.A.S., the veteran reportedly had blood 
pressure readings of 170+/110+ from January 2004 to April 23, 
2004.  

The foregoing findings do not show diastolic pressure 
readings that are predominantly 100 or more, or systolic 
pressure readings that are predominantly 160 or more, two or 
more times on at least three different days prior to March 
11, 2003 (date of VA examination).   Nor is there any medical 
evidence of record that the veteran had a history of 
diastolic pressure predominantly 100 or more that required 
continuous medication for control.  Therefore, the criteria 
for a 10 percent rating under Diagnostic Code 7101 have not 
been met prior to March 11, 2003.

The findings do show systolic pressure readings that are 
predominantly 160 or more, two or more times on at least 
three different days beginning on March 11, 2003 (date of VA 
examination).  Therefore, the criteria for a 10 percent 
rating under Diagnostic Code 7101 have been met beginning 
March 11, 2003.  As diastolic pressure readings were not 
predominantly 110 or more, or systolic pressure readings were 
not predominantly 200 or more beginning March 11, 2003, the 
criteria for the next higher rating of 20 percent under 
Diagnostic Code 7101 have not been met.  
The Board is bound by VA regulations, and without objective 
findings showing elevated blood pressure readings despite 
medication, a higher rating cannot be assigned.  

Lastly, Dr. M.A.S.'s letter indicates that the veteran had 
diastolic pressure readings that were predominantly 110 or 
more, two times on several days over the period from January 
2004 to April 23, 2004.  Accordingly, the criteria for a 20 
percent rating under Diagnostic Code 7101 have been met 
beginning January 2004.  Dr. M.A.S., however, did not provide 
further specific information from which the Board may discern 
whether the veteran had diastolic pressure readings that were 
predominantly 120 or more or 130 or more-the criteria 
associated with a 40 percent rating and 60 percent rating, 
respectively, under Diagnostic Code 7101.  

In conclusion, the Board finds that the veteran's service-
connected hypertension more nearly approximates the criteria 
associated with a noncompensable rating under Diagnostic Code 
7101 prior to March 11, 2003, and meets the criteria 
associated with a 10 percent rating under Diagnostic Code 
7101 beginning March 11, 2003 to December 2003, and meets the 
criteria associated with a 20 percent rating under Diagnostic 
Code 7101 beginning January 2004.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2004).  


VI.	Peripheral Neuropathy of the Extremities 

	Pertinent Medical Findings

The Board notes again that December 2002 records from Drs. 
P.N. and P.J.V. noted that the examination revealed 
reasonably good pulses in the veteran's feet and minimal 
symptoms of diabetic neuropathy.  In November 2002, the 
veteran complained of frequent tingling in his feet absent 
blatant numbness at the VA examination.  In Dr. P.M.N.'s 
February 3, 2003 letter, he indicated that the veteran 
suffered from distal symmetric polyneuropathy in his feet and 
hands.  The March 2003 VA examination revealed that the 
veteran had decreased sensation to vibratory and dull testing 
with loss of sharp sensation in presumably both upper 
extremities, as the VA examiner did not specify.  The VA 
examination revealed that the veteran had loss of sensation 
to sharp, dull, and vibratory testing to the mid-lower leg in 
presumably both lower extremities, as the VA examiner did not 
specify.  The VA examination further revealed that deep 
tendon reflexes, although slow at 2/2, were noted to be 
intact.  The veteran's pulses were intact, but very difficult 
to palpate; his pulses were present, but difficult on the 
dorsalis pedis and not palpable on the posterior tibialis.  
In Dr. P.M.N.'s May 27, 2003 letter, he indicated that the 
veteran's distal symmetric polyneuropathy in his feet and 
hands continued to worsen, but he provided no clinical 
findings.  Lastly, at the hearing, the veteran complained 
that he had no feeling from his calves to the end of his feet 
and that some days he experienced pain and cramping in his 
feet.  The veteran also complained of intermittent numbness 
in his hands and difficulties with picking things ups.  
There, however, are no additional clinical findings relating 
to the veteran's peripheral neuropathy after the March 2003 
VA examination. 

Right Lower Extremity and Left Lower Extremity

The veteran's peripheral neuropathy of the right lower 
extremity is rated by analogy to incomplete paralysis of the 
sciatic nerve under Diagnostic Code 8520.  Peripheral 
neuropathy is not specifically listed in the rating schedule; 
therefore, it is rated analogous to a disability in which not 
only the functions affected, but anatomical localization and 
symptoms, are closely related.  38 C.F.R. § 4.20 (2004).  The 
disability is currently assigned a 20 percent rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
prescribed for mild incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
Moderate neuropathy warrants a 20 percent evaluation and 
moderately severe neuropathy warrants a 40 percent 
evaluation.  Id.  Severe incomplete paralysis of the sciatic 
nerve with marked muscular atrophy warrants a 60 percent 
rating.  Id.  With complete paralysis of the sciatic nerve, 
which warrants an 80 percent rating, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  Complete paralysis of the sciatic nerve, where 
the foot dangles and drops, and there is no active movement 
possible of muscles below the knee, and flexion of the knee 
is weakened or (very rarely) lost, warrants a 80 percent 
evaluation.  Id.  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Id.  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, the ratings are combined with 
application of the bilateral factor.  Id.  

The above pertinent medical findings show that the veteran 
does not have complete paralysis of the sciatic nerve.  
Rather, the above pertinent findings as well as the other 
medical evidence of record previously discussed shows that 
the peripheral neuropathy in the right lower extremity only 
manifests sensory disturbances as complete anatomical 
function below the right knee remains.  Further evidence that 
the peripheral neuropathy in the right lower extremity only 
manifests sensory disturbances includes examination findings 
that indicate that the veteran's reflexes and pulses remain 
intact.  As the involvement of the nerve is wholly sensory, 
the rating may be at the most, for the moderate degree (for 
which the veteran is currently in receipt of as the evidence 
shows complete loss of sensation in the lower right 
extremity).  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).  
As such, the veteran is not entitled to the next higher 
rating of 40 percent for moderately severe incomplete 
paralysis below the right knee under Diagnostic Code 8520.  
For the exact same reasons and bases, the veteran is 
similarly not entitled to the next higher rating of 40 
percent for moderately severe incomplete paralysis below the 
left knee under Diagnostic Code 8520.

The veteran is not currently diagnosed with neuritis and 
there are no other potentially applicable diagnostic codes 
under which he may be entitled to a rating in excess of 20 
percent.  

Accordingly, the Board finds that the veteran's service-
connected peripheral neuropathy of the lower extremities more 
nearly approximates the criteria associated with the 
currently assigned 20 percent ratings assigned under 
Diagnostic Code 8520.  38 C.F.R. § 4.124a, Diagnostic Code 
8520 (2004).   

Right Upper Extremity and Left Upper Extremity

The veteran's peripheral neuropathy of the right upper 
extremity is rated by analogy to incomplete paralysis of all 
of the radicular groups under Diagnostic Code 8513.  38 
C.F.R. § 4.20 (2004).  The disability is currently assigned a 
20 percent rating.  

Under Diagnostic Code 8513, a 20 percent evaluation is 
prescribed for mild incomplete paralysis of all radicular 
groups in the major or minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513 (2004).  Moderate neuropathy warrants a 
40 percent evaluation for the major extremity, and a 30 
percent evaluation for the minor extremity.  Id.  Severe 
neuropathy warrants a 70 percent evaluation for the major 
extremity, and a 60 percent evaluation for the minor 
extremity.  Id.  With complete paralysis of all radicular 
groups in the major extremity, a 90 percent evaluation is 
assigned, and a 80 percent evaluation is assigned for the 
minor extremity.  Id.  

The above pertinent medical findings show that the veteran 
does not have complete paralysis of all of the radicular 
groups in the right upper extremity.  Rather, the above 
pertinent findings as well as the other medical evidence of 
record previously discussed shows that the peripheral 
neuropathy in the right upper extremity only manifests 
sensory disturbances as complete anatomical function in all 
of the radicular groups of the right upper extremity remains.  
The veteran complains of difficulties in the use of his hands 
due in part to numbness, but the medical evidence does not 
show actual loss of function of the radicular groups of the 
right upper extremity.  Further evidence that the peripheral 
neuropathy in the right upper extremity only manifests 
sensory disturbances includes examination findings that 
indicate that the veteran's reflexes and pulses remain 
intact.  As the involvement of the nerve is wholly sensory, 
the rating should be for the mild degree, or at most, for the 
moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 8513 
(2004).  The pertinent medical findings noted above show that 
unlike with the lower extremities, the veteran does not have 
complete loss of sensation in the right upper extremity; 
rather, decreased sensation to vibratory and dull testing 
still remains.  Less than complete loss of sensation is more 
like mild diabetic peripheral neuropathy.  As such, the 
veteran is not entitled to the next higher rating of 40 
percent for the major extremity, and 30 percent for the minor 
extremity for moderate incomplete paralysis of all of the 
radicular groups in the right upper extremity under 
Diagnostic Code 8513.  For the exact same reasons and bases, 
the veteran is similarly not entitled to the next higher 
ratings for moderate incomplete paralysis of all of the 
radicular groups in the left upper extremity under Diagnostic 
Code 8513.  

There are no other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 20 percent.  

Accordingly, the Board finds that the veteran's service-
connected peripheral neuropathy of the upper extremities more 
nearly approximates the criteria associated with the 
currently assigned 20 percent ratings under Diagnostic Code 
8513.  38 C.F.R. § 4.124a, Diagnostic Code 8513 (2004).   


VII.	Retinopathy

The veteran's retinopathy is currently assigned a 10 percent 
rating under Diagnostic Codes 7913-6011.  Under Diagnostic 
Code 6011, a 10 percent evaluation is warranted for 
unilateral or bilateral localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated enlarged, or diminished image.  38 
C.F.R. § 4.84a, Diagnostic Code 6011 (2004).  The currently 
assigned 10 percent rating reflects medical evidence that 
shows that the veteran is diagnosed with mild diabetic 
retinopathy in both eyes with the following:  chorioretinal 
scar in the right eye; blur in the left eye; intraretinal 
hemorrhages in both eyes; fine exudates in the macula of the 
left eye, with slight retinal thickening; mild nuclear 
sclerosis; and visual acuity ranging from 20/20 to 20/40 in 
both eyes.  A 10 percent evaluation is the highest rating 
available under Diagnostic Code 6011.  Therefore, the Board 
will consider other potentially applicable diagnostic codes 
under which the veteran may be entitled to a rating in excess 
of 10 percent.  

The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) or better and 20/40 in the other eye (6/12), or 
better, a noncompensable evaluation is warranted.  Where 
vision in one eye is 20/50 (6/15) and vision in the other eye 
is 20/40 (6/12) or 20/50 (6/15), a 10 percent evaluation is 
warranted.  38 C.F.R.          § 4.84a, Diagnostic Codes 
6078, 6079 (2004).  For a rating for visual impairment, the 
best distant vision obtainable after the best correction by 
glasses will be the basis of the rating.  38 C.F.R. § 4.75 
(2004).

In the instant case, Dr. O.K.'s March 7, 2003 letter 
indicated that an eye examination revealed a best corrected 
visual acuity of 20/20 in both eyes.  Dr. S.L.'s March 13, 
2003 letter indicated that an eye examination revealed a best 
visual acuity of 20/20 in the right eye and 20/40 in the left 
eye.  Dr. T.J.H.'s May 23, 2003 letter indicated that an eye 
examination revealed correction of 20/40 visual acuity in 
both eyes.  (The Board assumes that the foregoing figures 
include best distant vision obtainable after best correction 
by glasses.)  The evidence shows that the veteran's corrected 
distance vision is better than 20/50 in each eye.  Since the 
veteran's corrected distance vision does not meet or 
approximate the criteria for a compensable evaluation, the 
preponderance of the evidence precludes a compensable 
evaluation under any diagnostic code based on visual acuity. 

In regard to other potentially applicable diagnostic codes, 
the Board notes that retinitis in a chronic form or 
detachment of the retina is to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6006 
(retinitis), 6008 (detachment of retina) (2004).  The minimum 
rating during active pathology is 10 percent.  Id. 

In the instant case, the evidence establishes that the 
veteran's visual acuity is not impaired for compensation 
purposes, since his corrected vision is better than 20/50 in 
each eye.  The record also establishes that there is no 
clinical evidence of visual field impairment.  The November 
2002 VA examiner noted that an eye examination revealed that 
the veteran's field of vision was normal to confrontation and 
Dr. O.K.'s March 7, 2003 letter indicated that the eye 
examination revealed full confrontation fields.  There is no 
subsequent evidence of record that shows that there has been 
a change in the veteran's visual field.  Accordingly, the 
veteran cannot establish entitlement to a 10 percent rating, 
much less a rating in excess of 10 percent, under Diagnostic 
Code 6006 or Diagnostic Code 6008 based on impairment of 
visual acuity or field loss.

The medical evidence of record also contains no notations of 
pain, rest-requirements, or episodic incapacity due to the 
veteran's service-connected eye disability.  Thus, the 
preponderance of the evidence is against a finding that the 
veteran is entitled to a compensable evaluation under 
Diagnostic Code 6006 or Diagnostic Code 6008.

Lastly, the medical evidence, as noted above, establishes 
that there is no contraction of visual fields, so diagnostic 
codes used to evaluate contraction of visual fields do not 
warrant a compensable evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6080 (2004).


VIII.	Staged Ratings and Extraschedular Ratings

With regard to the veteran's service-connected Type II 
diabetes mellitus, coronary artery disease, status post 
coronary artery bypass graft with generalized edema, and 
hypertension, the Board has assigned staged ratings, for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  The veteran's other 
service-connected disabilities (peripheral neuropathy of the 
extremities and retinopathy) have not been shown to be 
manifested by greater than the criteria associated with the 
ratings assigned under the designated diagnostic codes during 
any portion of the appeal period.  Accordingly, staged 
ratings are not in order and the assigned ratings are 
appropriate for the entire period of the veteran's appeal.  
Id.  

Lastly, the Board notes that there is no evidence of record 
that any of the veteran's service-connected disabilities 
alone cause marked interference with employment (i.e., beyond 
that already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  According to testimony the veteran 
presented at the travel board hearing, he currently works as 
a receptionist.  The veteran complains that the swelling or 
edema and numbness in his hands interfere with his ability to 
carry out some of his work duties; and he maintains that 
complications of his neuropathies cause him to miss work 
about one to two days every other week.  The Board notes that 
the veteran has been awarded a maximum schedular rating of 
100 percent for his coronary artery disease and generalized 
edema.  Furthermore, as the result of the Board's decision, 
the veteran's new combined evaluation for compensation will 
be 100 percent according to the combined ratings table.   

The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, to the extent that the veteran's service-
connected disabilities interfere with his employability, the 
assigned ratings adequately contemplate such interference, 
and there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) for 
assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


ORDER

An initial rating in excess of 40 percent for service-
connected Type II diabetes mellitus is denied.  

An initial rating in excess of 60 percent for service-
connected coronary artery disease, status post coronary 
artery bypass graft with generalized edema, prior to April 
23, 2004 is denied.  

An initial higher rating of 100 percent for service-connected 
coronary artery disease, status post coronary artery bypass 
graft with generalized edema, beginning April 23, 2004, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.
  
A compensable rating for service-connected hypertension, 
prior to March 11, 2003, is denied. 

An initial higher rating of 10 percent for service-connected 
hypertension beginning March 11, 2003 to December 2003, is 
granted, subject to the law and regulations controlling the 
award of monetary benefits.

An initial higher rating of 20 percent for service-connected 
hypertension beginning January 2004, is granted, subject to 
the law and regulations controlling the award of monetary 
benefits.  

An initial rating in excess of 20 percent for service-
connected peripheral neuropathy of the right lower extremity 
is denied.

An initial rating in excess of 20 percent for service-
connected peripheral neuropathy of the left lower extremity 
is denied.

An initial rating in excess of 20 percent for service-
connected peripheral neuropathy of the right upper extremity 
is denied.

An initial rating in excess of 20 percent for service-
connected peripheral neuropathy of the left upper extremity 
is denied.

An initial rating in excess of 10 percent for service-
connected retinopathy is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


